DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Watanabe (US Patent Application Publication 20150140841 A1) teaches: “an electrical connector 10, comprising a plug connector 15 and a receptacle connector 35 that are detachably fit to each other, characterized in that: the receptacle connector 35 has a first housing 50 having a recess (adjacent to 53b to right and left) defined by a bottom wall 51 and a peripheral wall 52 rising from the bottom wall 51, with one end part of the recess (adjacent to 53b to right and left) in a longitudinal direction (along right or left directions in figure 1-7) forming a first recess fitting part (adjacent to 53b to right or left) and the other end part forming a second recess fitting part (adjacent to 53b to right or left), and a required number of first contacts 60 that are arrayed and retained between the first and second recess fitting parts (adjacent to 53b to right or left) of the first housing 50; the plug connector 15 has a second housing 16 having a first convex fitting part (22 to right or left) that is detachably inserted into the first recess fitting part (adjacent to 53b to right or left) and a second convex fitting part (22 to right or left) that is detachably inserted into the second recess fitting part 
However, Watanabe fails to provide, teach or suggest: a first housing having a recess defined by a bottom wall and a peripheral wall rising from the bottom wall, with one end part of the recess in a longitudinal direction of the receptacle connector forming a first recess fitting part adjacent to an end surface of the first housing and an other end part forming a second recess fitting part adjacent to an other end surface of the first housing that opposes the end surface of the first housing in the longitudinal direction; the first and second recess fitting parts have different shapes such that, in the longitudinal direction, a thickness of a part of the peripheral wall that protrudes from the end surface of the first housing is different from a thickness of an other part of the peripheral wall that protrudes from the other end surface of the first housing.
Claims 2-20 are dependent on claim 1 and are therefore allowable for the same reasons.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831